18-6
    Fernandez v. United States
                                                                                        
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER 
      
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.   
CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER  JANUARY  1,  2007,  IS 
PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 
32.1  AND  THIS  COURT=S  LOCAL  RULE  32.1.1.    WHEN  CITING  A  SUMMARY 
ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY  MUST  CITE 
EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE 
NOTATION  ASUMMARY  ORDER@).    A  PARTY  CITING  TO  A  SUMMARY  ORDER 
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.   
      
           At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
     Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
     Square,  in  the  City  of  New  York,  on  the  4th  of  December,  two  thousand 
     eighteen. 
      
     PRESENT:   
                   DENNIS JACOBS, 
                   ROSEMARY S. POOLER, 
                   RICHARD C. WESLEY, 
                          Circuit Judges.   
     _____________________________________ 
     JOE FERNANDEZ, 
      
           Petitioner–Appellant, 
      
           ‐v.‐                                                         18‐6 
                                                                     
     UNITED STATES OF AMERICA,   
      
           Respondent‐Appellee. 
     __________________________________ 
FOR PETITIONER‐APPELLANT:              Ruth M. Liebesman, Paramus, NJ.   
 
FOR RESPONDENT–APPELLEE:                Russell Capone (with Sarah K. Eddy, on the 
                                        brief), Assistant United States Attorneys, 
                                        for Geoffrey S. Berman, United States 
                                        Attorney for the Southern District of New 
                                        York, New York, NY.     
                                                             
       Appeal from a judgment of the United States District Court for the 
Southern District of New York (Hellerstein, J.). 
        
       UPON  DUE  CONSIDERATION,  IT  IS  HEREBY  ORDERED, 
ADJUDGED,  AND  DECREED  that  the  judgment  of  the  district  court  is 
AFFIRMED.   
        
       Joe Fernandez appeals from an order by the United States District Court 
for the Southern District of New York (Hellerstein, J.) denying his petition for a 
writ of habeas corpus.    Fernandez was convicted after a jury trial of conspiracy 
to use interstate commerce facilities in the commission of murder‐for‐hire, in 
violation of 18 U.S.C. § 1958, and the use of a firearm in furtherance of a crime of 
violence resulting in the death of two victims, in violation of 18 U.S.C. §§ 924(j)(1) 
& (2).    Fernandez argues that he is entitled to a new trial because the district 
court gave an incorrect instruction on aiding and abetting liability under § 924(c).   
We assume the parties’ familiarity with the underlying facts, the procedural 
history, and the issues presented for review.     

      Fernandez argues that the instruction on aiding and abetting liability 
under § 924 was incorrect in light of the Supreme Court’s decision in Rosemond 
v. United States, 572 U.S. 65 (2014).    Rosemond held that a defendant must have 
had “advance knowledge” that a firearm would be used in the commission of the 
crime in order to be liable for aiding and abetting under § 924.    Id. at 81.    The 
jury charge in this case (given before Rosemond was decided) did not specifically 
require a finding of such “advance knowledge”. 

       Because Fernandez did not argue that the jury instruction was incorrect on 
direct appeal (even though Rosemond was decided before his direct appeal was 


                                          2
filed), his habeas petition is defaulted unless he can “first demonstrate either 
‘cause’ and actual ‘prejudice,’ or that he is ‘actually innocent’”.    Bousley v. 
United States, 523 U.S. 614, 622 (1998) (citation omitted).         

        As to “cause”, Fernandez argues that his appellate counsel was ineffective 
in failing to raise this objection.    See McCleskey v. Zant, 499 U.S. 467, 493‐94 
(1991) (“[C]onstitutionally ineffective assistance of counsel is . . . . cause.” 
(internal quotation marks omitted)).    Fernandez has a non‐frivolous argument 
that his counsel’s assistance fell “below an objective standard of reasonableness” 
because his appellate counsel failed to raise an objection to the aiding and 
abetting instruction based on Rosemond.    Strickland v. Washington, 466 U.S. 
668, 688 (1984).    Rosemond was decided before the direct appeal was filed, and 
the jury instruction on aiding and abetting under § 924(c) was deficient under 
Rosemond. 

     However, Fernandez must demonstrate that he was prejudiced by the 
improper instruction to obtain collateral relief on his defaulted claim.     

        To demonstrate that he suffered prejudice from an error in a jury charge, 
Fernandez must show that “the ailing instruction by itself so infected the entire 
trial that the resulting conviction violates due process.”    United States v. Frady, 
456 U.S. 152, 169 (1982) (citation omitted).    It is not enough for the petitioner to 
show that “the instruction is undesirable, erroneous, or even universally 
condemned.”    Id.    The petitioner “must shoulder the burden of showing, not 
merely that the errors at his trial created a possibility of prejudice, but that they 
worked to his actual and substantial disadvantage.”    Id. at 70.    This Fernandez 
has not done. 

      The Government’s theory at trial was that Fernandez was hired by his 
cousin, Patrick Darge, to help commit two murders; that Darge told Fernandez to 
bring a gun to back him up during the murders; and that Fernandez 
accompanied Darge to the murder site with a gun, and shot one of the two 
victims when Darge’s gun jammed.       

     There was ample trial evidence to support a finding that Fernandez was 
aware in advance that a firearm would be used to commit the murders.    Darge 

 
                                           3 
testified that: he knew Fernandez owned a gun; Fernandez agreed to help Darge 
commit the murder‐for‐hire of two people; he told Fernandez to bring his gun; 
Fernandez agreed to bring a gun; Fernandez brought a gun and assembled it in 
front of Darge on the way to the site of the murders; and Fernandez brought the 
gun into the apartment building strapped to his shoulder and covered with his 
jacket.    And according to testimony by an informant with whom Fernandez 
briefly shared a cell, Fernandez said that he was in jail because he participated in 
a crime with Darge and that Darge instructed him “to bring a weapon” when 
they “g[o]t together”.    Appellant’s Br. 26.    A third witness testified that 
Fernandez told him that he had fired his gun twice at the murder site.     

       Fernandez points out that regarding sufficiency of the evidence, some of 
the testimony was contradictory.    For example, Dargeʹs brother testified that 
Fernandez admitted that he fired first, and that Darge finished the job when 
Fernandez’s gun jammed.    However, because there was considerable evidence 
that Fernandez had advance knowledge of the use of a firearm in the commission 
of the murder‐for‐hire (and in fact brought a firearm to the murder site himself),1 
we cannot say that Fernandez has shown that the erroneous jury instruction 
worked to his “actual and substantial disadvantage”.    Frady, 456 U.S. at 170; see 
also United States v. Prado, 815 F.3d 93, 104‐05 (2d Cir. 2016) (holding [1] that a 
defendant had not shown prejudice from a jury instruction that failed to comply 
with Rosemond where “[t]he evidence demonstrate[d] that, after the gun 
appeared, [the defendant] continued to play an active role in the crime” and [2] 
that a co‐defendant was prejudiced by the erroneous instruction because “there 
[wa]s very limited evidence of advance knowledge of a gun or of [the 
co‐defendant’s] participation in the crime after the gun’s appearance”).   
Considerable evidence supported Fernandez’s guilt under the proper jury 
instruction, and he therefore has not satisfied the standard of prejudice required 
to overcome procedural default on an erroneous instruction claim.     


1   The jury need not have found that Fernandez actually committed the murder to find 
him guilty of aiding and abetting under § 924, even in light of Rosemond.    It need only 
have been found that he had advance knowledge that a firearm would be used in the 
commission of the murder‐for‐hire.    The evidence amply supported that finding such 
that the instruction did not infect the entire trial.       
 
                                               4 
       Fernandez argues that the jury could have found from the evidence that he 
was involved in the murder but that he was not carrying a firearm and lacked 
advance knowledge that Darge would have a firearm.    According to Fernandez, 
the jury could have believed Darge’s testimony that Fernandez was involved, but 
rejected Darge’s testimony that Fernandez brought a firearm to the scene or 
knew that Darge intended to bring a firearm‐‐a finding that would align Darge’s 
testimony with the (otherwise inconsistent) testimony of the other two primary 
witnesses.    Fernandez argues that he was prejudiced because, if the jury made 
such a finding, they would have found him innocent under the correct 
instruction.     

      But while it might have been possible for the jury to credit the testimony in 
such a way and make such a finding, a mere possibility that the jury could have 
done so is not enough.    See Frady, 456 U.S. at 170.    Fernandez bears the burden 
of showing that the erroneous instruction actually disadvantaged him, not that 
prejudice was possible.   

       Finally, Fernandez argues in a footnote in his opening brief and in two 
pages in his reply brief that he is actually innocent, such that his habeas petition 
is not defaulted.    That argument is plainly meritless.    His only argument in 
support of this claim of innocence is that the witnesses who testified against him 
were not credible, because their testimony was inconsistent and they all stood to 
benefit from blaming Fernandez for the crime.    He does not support this 
argument with evidence sufficient to demonstrate that “it is more likely than not 
that no reasonable juror would have convicted him.”    Bousley, 523 U.S. at 523.   
The jury was entitled to credit the witnesses who testified that Fernandez 
committed the crimes with which he was charged. 

      Accordingly, because Fernandez has not demonstrated cause and 
prejudice, his petition is procedurally defaulted.     

         




 
                                          5 
       We have considered the petitioner’s remaining arguments and find them 
to be without merit.    For the foregoing reasons, we AFFIRM the judgment of 
the district court. 

                        FOR THE COURT:   
                        Catherine O’Hagan Wolfe, Clerk of Court 




 
                                      6